Citation Nr: 0738190	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-41 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed eczema.  

3.  Entitlement to service connection for claimed joint pain, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed pleural 
mesothelioma, to include as due to an undiagnosed illness or 
asbestos exposure.  

5.  Entitlement to service connection for claimed respiratory 
disability, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for claimed weight 
loss, to include as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1971 
to August 1991; he had service in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the agency of original jurisdiction (AOJ).  
The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C. in October 
2007, and a transcript of the hearing is of record.  

The issues of service connection for eczema, joint pain, and 
pleural mesothelioma are being remanded to the AOJ via the 
Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown to have degenerative syndrome of the 
lumbosacral spine that as likely as not had its clinical 
onset during his extensive period of military service.  

2.  The veteran is shown to residual lung impairment due to 
sarcoidosis that as likely as not had its clinical onset 
during his active service.   

3.  The veteran is not shown to have weight loss due to any 
event or incident of his period of military service, to 
include an undiagnosed illness.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative syndrome of the 
lumbosacral spine is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
lung disability manifested by the residuals of sarcoidosis is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  The veteran does not have a disability manifested by 
weight los due to undiagnosed illness or other disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§  3.303, 3.317 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

There is evidence on file dated in June 2006 in which it is 
noted that the veteran had been provided notice about the 
evidence and information VA needed to substantiate his 
claims.  Additionally, the veteran indicated that he had 
knowledge of the necessary information in his December 2004 
substantive appeal.   

The veteran has been advised to submit any additional 
evidence to the AOJ, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  In 
fact, although the veteran indicated in a June 2006 statement 
that he had additional information or evidence to submit, no 
additional medical records have been received.  

The Board notes that the veteran was informed in the October 
2006 letter that accompanied the Supplemental Statement of 
the Case that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue denied below, none is 
needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issue of service connection 
for disability manifested by weight loss.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each of the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his October 2007 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  


Analysis

Low Back Disorder

The veteran's service medical records reveal multiple 
complaints of back pain, beginning in March 1972; and low 
back strain was diagnosed in January 1976.  The private 
treatment records in February 2000, which include x-ray 
findings, diagnose degenerative lumbar spine syndrome.  

It was reported by a private doctor of sports medicine in 
March 2003 that the veteran complained of persistent 
transverse pains with radiation to the right leg since 1980; 
chronic recurrent lumbo-ischialgia and discus-prolapse in L4-
5 segment were diagnosed.  

The Board concludes, based on the evidence on file, that 
because there is evidence of low back problems since service, 
service connection is warranted for the currently diagnosed 
degenerative lumbar spine syndrome by extending the benefit 
of the doubt to the veteran.  


Respiratory Disorder

The veteran's service medical records reveal respiratory 
complaints in July 1983, with a diagnosis of costochondritis 
versus chest pain.  Moreover, the post-service medical 
evidence on file reveals continued findings of respiratory 
disability, with sarcoidosis of the lung diagnosed beginning 
in April 2002.  It was noted by Dr. R.M., in June 2005, that 
the veteran suffered from the consequences of sarcoidosis.  

Based on the above, the Board finds that the veteran has 
residuals of sarcoidosis that as likely as not are causally 
related to his extensive period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of sarcoidosis is warranted in 
this case.  


Disability Manifested By Weight Loss

The veteran's service medical records, including his January 
1969 discharge medical history and examination reports, do 
not reveal any complaints or findings of a disability 
manifested by weight loss.  

In fact, the veteran weighed 154 pounds on service entrance 
in January 1971 and weighed 200 pounds in February 1990.  He 
weighed 212 pounds when seen by a private physician in 
November 2004.  There is no medical evidence on file that the 
veteran has lost any significant amount of weight since 
service entrance.  

Consequently, as all of the elements needed to establish 
service connection have not been shown as to this matter, the 
claim of service connection for claimed weight loss must be 
denied.  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for weight loss, to include as due to 
undiagnosed illness, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for degenerative lumbosacral spine 
syndrome is granted.  

Service connection for the residuals of sarcoidosis is 
granted.  

Service connection for claimed weight loss, to include as due 
to undiagnosed illness, is denied.  



REMAND

The veteran's service medical records reveal that he 
complained on several occasions of knee pain, and left knee 
strain was diagnosed.  Eczema was also diagnosed.  

The only post-service medical records on file, which are from 
private physicians, show only degenerative lumbar disease and 
respiratory disability.  Although pleural mesothelioma was 
suspected in April 2000, this disability was not subsequently 
diagnosed.  

The veteran testified at his personal hearing that he has had 
eczema and joint pain since service and joint pain and 
pleural mesothelioma as a result of undiagnosed illness or, 
in the case of pleural mesothelioma, due to service exposure 
to asbestos.  

Because the medical evidence on file is inconclusive of 
whether the veteran currently has eczema, joint pain, or 
pleural mesothelioma due to service, the Board believes that 
the veteran should be given an additional opportunity to 
submit any additional medical evidence relevant to the issues 
still on appeal.  

Accordingly, the issues of service connection for eczema, 
joint pain and pleural mesothelioma are REMANDED to the AOJ 
for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claims for service 
connection for eczema, joint pain, and/or 
pleural mesothelioma, including treatment 
since the most recent evidence on file in 
May 2006.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claims for service connection for the 
following disabilities: eczema; joint 
pain, to include as due to undiagnosed 
illness; and pleural mesothelioma, to 
include as due to undiagnosed illness or 
exposure to asbestos.  The AOJ should 
take into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent current law and regulations, 
including 38 C.F.R. § 3.317.  The veteran 
and his representative should then be 
given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


